TURNAGE, Judge.
Larry E. Bruce was found guilty by a jury of tampering, first degree, § 569.080.1(2), RSMo 1986. Punishment was set at three years imprisonment. Bruce contends error in the admission of his out-of-court statement and the striking of six out of eight black venire persons by the prosecutor. Affirmed.
In May of 1986, Cynthia Bryant parked her pickup in a parking lot at 50th and Main in Kansas City. When she returned shortly after midnight, she saw a man standing between her truck and the car next to it. When she realized the man was relieving himself, she slowed down and then noticed another man standing between her truck and the car. Both men got in the car and drove out of the parking lot. As the car passed, Byrant got the license number.
When Bryant went to her truck, she noticed a window broken and her cassette tape case and various articles from the glove compartment missing. She reported the matter to the police along with the license number.
The license number was traced to Bruce, and a detective went to the Bruce home and talked with him. Later, Bruce went to the police station and gave the detective a statement. The detective testified that he gave Bruce the Miranda warning before Bruce made a statement. In his statement, Bruce said that he and a man by the name of Kevin or Keith had driven to the parking lot at 50th and Main where Bruce parked next to the pickup. Bruce said he got out to relieve himself, and his passenger came around to do likewise. He said his passenger broke the window on the pickup and took various items from it. Bruce stated that he saw a woman approaching and told his friend, and they both got in the car and left.
The court admitted the detective’s testimony of Bruce’s statement over objection, after having overruled a motion to suppress. As a part of his case, Bruce testified and repeated the same version of what had happened in the parking lot as he had given in his statement to the detective.
Bruce contends that it was error to receive the testimony of the detective giving Bruce’s statement because the statement was taken in violation of Bruce’s Miranda rights. It is not necessary to decide if the statement was voluntary or not because Bruce testified before the jury and gave the same version of the incident as he had given in his challenged statement to the detective. This removed any prejudice that may have been caused by receiving the out-of-court statement. State v. Brown, 654 S.W.2d 290, 291[1] (Mo.App.1983).
Bruce next contends that he was denied a trial before a fair and impartial jury in violation of his sixth amendment rights and his rights under Art. 1, § 22(a) of the Missouri Constitution. The Missouri constitutional question has not been preserved for review.
In his brief, Bruce states that he is white. He relies on Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), for his claim that his sixth amendment rights were violated by the State using its peremptory challenges to exclude six of eight blacks on the jury panel. This court recently reiterated that a white defendant has no standing to complain of the State’s use of peremptory challenges to strike blacks. State v. Smith, 737 S.W.2d 731, 733[2] (Mo.App.1987).
The State correctly argues that the sixth amendment does not guarantee criminal defendants a petit jury which reflects a fair cross-section of the community. As stated in Smith, the right assured is that *698the petit jury will be drawn from a venire that represents a fair cross-section of the community. Id. at 734.
In Smith, this court stated that even if Smith had a right to a fair cross-section on his petit jury that right was not violated. The State expresses concern that Smith might be construed to hold that there is a fair cross-section requirement under the sixth amendment for the petit jury in view of that language. Smith should not be read as in any way extending a fair cross-section requirement to a petit jury under the sixth amendment. Smith correctly stated that the sixth amendment does not require the petit jury to meet a fair cross-section test. Id. at 733-34.
The judgment is affirmed.
CLARK, J., concurs.
MANFORD, J., dissents in Separate Opinion.